Citation Nr: 1142744	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  02-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disorder to include peripheral neuropathy and residuals of a right fibula fracture.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a disorder of the chest and lungs, including arteriosclerotic heart disease with angina, chronic bronchitis and emphysema.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active service from June 1951 to June 1954. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In November 2002 the Board remanded the claim for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral leg disorder to include peripheral neuropathy and residuals of a right fibula fracture; a right knee disorder, and a disorder of the chest and lungs, including arteriosclerotic heart disease with angina and chronic bronchitis

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

By way of history, the Veteran filed a claim of entitlement to service connection for a lung disorder and chest pains, and a leg disability in April 1999.  In June 2000, he filed a claim for service connection for a right knee disability.  In a rating decision of August 2000, the RO denied his claims.  The Veteran appealed.

In November 2002, the Board remanded the claim and requested that the RO seek clarification from the Veteran as to the specific disabilities of the legs, chest and lungs and right knee for which he was seeking service connection.  Thereafter, the RO sent several letters to the Veteran requesting that he specify the disabilities for which he was seeking service connection.

In his replies and statements, the Veteran did not specify the disabilities for which he was seeking service connection.  Rather, he submitted additional medical evidence and requested that additional VA treatment records be associated with the claim file.  The additional medical evidence associated with the claim file amounts to four volumes of records.  In Supplemental Statements of the Case of November 2007, May 2009 and May 2011, the RO continued to deny the Veteran's claims on the basis that he had not identified the specific disabilities for which he was seeking service connection.  

Unfortunately, while the RO listed the additional evidence submitted, it did not discuss the evidence.  Therefore, the Board cannot assume that the RO considered the evidence in the Veteran's case.  Moreover, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a Veteran claimed entitlement to service connection for posttraumatic stress disorder, but the evidence contained diagnoses of other psychiatric disabilities, the Board erred in failing to treat the claim as a broader one for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.  

Following the same premise, the RO must consider all possible disabilities associated with the legs, right knee, and chest and lung as supported by the record.  A mere denial on the basis that the Veteran had not identified the specific disabilities for which he was seeking service connection is now not sufficient under the Clemons doctrine.  

In this regard, the record reveals evidence of treatment for bilateral diabetic peripheral neuropathy of the legs, arteriosclerotic heart disease with angina, emphysema, coronary artery disease, lung cancer, osteomyelitis, and an inservice right fibula fracture.  Considering the Clemons holding, all of these disabilities need to be considered as part of the Veteran's claims on appeal.  

Accordingly, in light of Clemons and the fact that the record is devoid of any waiver of review of additional evidence by the RO, a remand is necessary for consideration of all of the additional medical evidence associated with the claim file.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  

The Board also notes that the Veteran has recently filed a claim of entitlement to service connection for diabetes mellitus which has yet to be adjudicated by the RO.  The Veteran has been diagnosed with lower extremity neuropathy which is one of the claims pending as part of this appeal.  In the interest of efficiency and to ensure proper adjudication of the claims, as the issue of service connection for diabetic peripheral neuropathy of the lower extremities is inextricably intertwined with the issue of service connection for diabetes mellitus, the RO is directed to adjudicate the issue of entitlement to service connection for diabetic peripheral neuropathy only after the issue of service connection for diabetes mellitus has been adjudicated.

Finally, the Veteran has not been afforded a VA medical examination for any of the disabilities for which he seeks service connection.  Service treatment records show that the Veteran was treated for a right fibula fracture in March 1954.  Additionally, he complained of sharp pains in the chest in service in April 1953.  Considering the low threshold needed for a VA examination, the Veteran should be afforded a VA examination for his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed disorder of the chest, lungs, legs and right knee.  The examiner must specifically consider any disability associated with the legs, including peripheral neuropathy; the chest and lungs, including coronary artery disease, lung cancer, arteriosclerotic heart disease, and emphysema; and any right knee disorder.  For each diagnosed disorder the examiner must address whether it is at least as likely as not that the disability is related to service.  The claims folders must be made available to the examiner.  A complete rationale for any opinion rendered must be provided.

2.  Following the completion of the above and consideration of all of the evidence submitted since the Board's remand of November 2002, the RO must readjudicate the Veteran's claims of entitlement to service connection for a bilateral leg disability to include diabetic peripheral neuropathy and residuals of a right fibula fracture; a chest and lung disability, to include coronary artery disease, arteriosclerotic heart disease, lung cancer and emphysema; and any right knee disability.  In regards to the claim for service connection for lower extremity peripheral neuropathy, the RO must readjudicate the claim only after adjudicating the claim of entitlement to service connection for diabetes mellitus.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



